PER CURIAM.
Elroy A. Leonard appeals from an order of the Unemployment Appeals Commission affirming the denial of unemployment compensation benefits. For the following reasons, we reverse.
The employee’s attendance of a school picnic authorized by the host school and the students’ parents violated his employer’s policies, and justified his termination from employment. However, “the record does not contain substantial competent evidence to support a finding of misconduct serious enough to disqualify [him] from receiving unemployment compensation benefits.” Mitchell v. Florida Unemployment Appeals Comm’n, 804 So.2d 618, 618 (Fla. 3d DCA 2002) (citing Carmona v. *1085Florida Unemployment Appeals Comm’n, 826 So.2d 1014, 1015 (Fla. 3d DCA 2001)).
Accordingly, we reverse with directions to afford the claimant the entire amount of benefits claimed.
REVERSED.